Filed 8/11/14 P. v Santema CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                      F067437

                   v.                                                     (Super. Ct. No. F13902921)

GARY PHILLIP SANTEMA,                                                                OPINION
         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan M.
Skiles, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-



*        Before Cornell, Acting P.J., Detjen, J., and Franson, J.
       After the court indicated its intended sentence was two years in state prison,
appellant, Gary Phillip Santema, pleaded no contest to a single count of bringing a
controlled substance into a jail (Pen. Code, § 4573)1 and admitted allegations that he had
suffered a “strike”2 and that he had served three separate prison terms for prior
convictions (§ 667.5, subd. (b)). The court struck the prior prison term enhancements
and, over the People’s objection, appellant’s strike, and imposed the two-year lower term.
       Appellant filed a timely notice of appeal in which he requested the court issue a
certificate of probable cause (§ 1237.5). The court denied that request.
       Because there was no preliminary hearing, the probation officer did not prepare a
presentence report, and appellant stipulated, without discussion, to the existence of a
factual basis for his plea, the record contains no account of the facts of the instant
offense.
       Appellant’s appointed appellate counsel has filed an opening brief, which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal.3d 436.)
Appellant, apparently in response to this court’s invitation to submit additional briefing,
has submitted a letter in which he asserts, as best we can determine, that the evidence
against him consisted entirely of a plastic bag that contained no drugs and was not
subjected to chemical testing to detect the presence of drugs, and therefore the evidence
was insufficient to support his conviction. However, by virtue of appellant’s plea of no
contest, this claim is not cognizable on appeal. (Cf. People v. Jones (1995) 10 Cal.4th


1      All statutory references are to the Penal Code.
2       We use the term “strike,” in its noun form, as a synonym for “prior felony
conviction” within the meaning of the “three strikes” law (§§ 667, subds. (b)-(i),
1170.12), i.e., a prior felony conviction or juvenile adjudication that subjects a defendant
to the increased punishment specified in the three strikes law.


                                              2
1102, 1109, disapproved on another point in In re Chavez (2003) 30 Cal.4th 643, 656
[consideration of all issues regarding guilt and innocence is foreclosed by the guilty
plea].)
          Following independent review of the record, we have concluded that no
reasonably arguable legal or factual issues exist.
                                      DISPOSITION
          The judgment is affirmed.




                                              3